FILE COPY




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                         July 27, 2021

                                     No. 04-21-00247-CV

                          IN THE INTEREST OF K.J.S., A CHILD

                  From the 224th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2020-PA-00534
                     Honorable Charles E. Montemayor, Judge Presiding


                                        ORDER
       This is an accelerated appeal of an order terminating appellant’s parental rights which
must be disposed of by this court within 180 days of the date the notice of appeal is filed. TEX.
R. JUD. ADMIN. 6.2. Appellant’s brief was originally due on July 26, 2021, and appellant filed a
motion requesting a twenty-day extension of time.

      After consideration, we GRANT the motion and ORDER appellant to file her brief by
August 16, 2021. Appellant is advised that further extensions of time will be disfavored.



                                                    _________________________________
                                                    Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of July, 2021.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court